NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             WAYNE T., Appellant,

                                         v.

         DEPARTMENT OF CHILD SAFETY, W.T., J.T., Appellees.

                              No. 1 CA-JV 15-0142
                                FILED 11-24-2015


            Appeal from the Superior Court in Maricopa County
                              No. JD538046
            The Honorable Shellie F. Smith, Judge Pro Tempore

                                   AFFIRMED


                                    COUNSEL

The Stavris Law Firm, PLLC, Scottsdale
By Christopher Stavris
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Laura J. Huff
Counsel for Appellee Department of Child Safety
                            WAYNE T. v. DCS, et al.
                             Decision of the Court



                        MEMORANDUM DECISION

Judge Maurice Portley delivered the decision of the Court, in which
Presiding Judge Margaret H. Downie and Judge Patricia A. Orozco joined.


P O R T L E Y, Judge:

¶1            Wayne T. (“Father”) filed a notice of appeal from an order
finding his children J. and W. dependent. For the following reasons, we
affirm.

                   FACTS AND PROCEDURAL HISTORY

¶2            Father is a biological parent of the two children. The children
were in Father’s custody after the Department removed them from their
mother. A week later, the children were removed from Father’s care after
police found them walking alone, pushing a shopping cart filled with water
jugs, and subsequently discovered that the children had been dumpster
diving all day, and that Father’s home was filthy, lacked adequate food, and
did not have running water, or air conditioning.

¶3             The Department filed a dependency petition, asserting that
Father was unable to provide the children with a safe and suitable home,
and unable to parent the children due to domestic violence. After Father
failed to appear at mediation and three different pre-trial hearings, the
juvenile court proceeded in his absence, and found the children dependent.
Father filed a notice of appeal from the dependency finding. Thereafter, he
filed a motion to set aside the dependency filing but did not file an amended
notice of appeal. Our jurisdiction arises under Arizona Revised Statutes
sections 8-235, 12-120.21(A)(1), and -2101(A)(1);1 see also Lindsey M. v. Ariz.
Dep’t of Econ. Sec., 212 Ariz. 43, 45, ¶ 8, 127 P.3d 59, 61 (App. 2006) (holding
a dependency disposition order entered after an adjudication of
dependency is a final, appealable order).

                                 DISCUSSION

¶4          Father argues the juvenile court erred in finding the children
dependent because he failed to appear at a pre-trial conference hearing.
However, he does not dispute that he received proper notice of the hearing,

1   We cite to the current version of the statutes unless otherwise noted.

                                        2
                           WAYNE T. v. DCS, et al.
                            Decision of the Court

nor does he challenge the court’s findings of dependency. His opening brief
only discusses the juvenile court’s denial of his motion to set aside the April
24, 2015 dependency finding, some three months after he filed his notice of
appeal.2 He, however, failed to amend his notice of appeal after the denial
of his motion to set aside, and failed to include the motion or ruling in the
appellate record. See, e.g., Rancho Pescado, Inc. v. Nw. Mut. Life Ins. Co., 140
Ariz. 174, 189, 680 P.2d 1235, 1250 (App. 1984) (holding it is the duty of the
appealing party to ensure that the appellate court receives a complete
record). As a result, we do not have appellate jurisdiction over the denial
of his motion to set aside, and we will not address the ruling. Ariz. R.P.
Juv. Ct. 104; see China Doll Rest., Inc. v. Schweiger, 119 Ariz. 315, 316, 580 P.2d
776, 777 (App. 1978) (holding appellate court lacked jurisdiction over action
that occurred two months after notice of appeal was filed and that was not
stated in notice of appeal). Because Father has not raised any issues
challenging the merits of the dependency finding, we affirm the order
finding the children dependent.

                                CONCLUSION

¶5          Based on the foregoing, we affirm the juvenile court’s
dependency findings.




                                    :ama




2Father only challenged the dependency finding in both his original notice
of appeal and the amended notice of appeal.

                                           3